Citation Nr: 0214369	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  00-18 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shell fragment wound to the left arm and hand.

2.  Entitlement to service connection for pes planus, left 
foot.

(The issues of entitlement to service connection for 
bilateral hearing loss, tinnitus, and colitis will be the 
subject of a later Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to June 1946 
and from August 1950 to October 1951.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in August 2000, a statement of the 
case was issued in August 2000, and a substantive appeal was 
received in September 2000.

In an April 2002 statement, the veteran's representative 
indicated that the issues of entitlement to service 
connection for malaria, a right leg condition, and status 
post laryngeal cancer were withdrawn from appellate status.  
Since the representative had filed the August 2000 notice of 
disagreement on the veteran's behalf, the April 2002 
communication from the representative effectively withdrew 
these issues from appellate status.  38 C.F.R. § 20.204(c) 
(2002). 

The Board is undertaking additional development of the issues 
of entitlement to service connection for bilateral hearing 
loss, tinnitus, and colitis pursuant to the authority granted 
by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When the development has been 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903 (67 Fed. Reg. 3099, 3105 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing the response of the 
veteran and his representative, the Board will prepare a 
separate decision addressing these issues.  



FINDINGS OF FACT

1.  Residuals of a shell fragment wound to the left hand and 
arm were not manifested during the veteran's active duty 
service, nor is there medical evidence of any current 
residuals that may otherwise be related to such service.  

2.  Left foot pes planus was not manifested during the 
veteran's active duty service, nor is there medical evidence 
of any current left foot pes planus that may otherwise be 
related to such service.  


CONCLUSIONS OF LAW

1.  Residuals of a shell fragment wound to the left hand and 
arm were not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2001).

2.  Left foot pes planus was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes all 
available service medical records, a VA examination report, 
VA treatment records, and private treatment records.  
Significantly, no additional pertinent evidence has been 
identified by the veteran as relevant to the issue on appeal.  
Moreover, in a June 2001 letter the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claims as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). Under these circumstances, no 
further action is necessary to assist the veteran with his 
claims.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 
1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

Service medical records demonstrate that upon induction 
examination dated in June 1944, the veteran's systems were 
clinically evaluated as normal and no relevant defects or 
diagnoses were noted other than a varicocele on the left.  
Clinical records demonstrate treatment for a severe infection 
of the left thumb in January 1946.  The cause of the 
infection was noted as undetermined.  In May 1945, the 
veteran complained of constant epigastric pain with 
occasional nausea and vomiting.  A separate clinical record 
dated in May 1945 demonstrates a diagnosis of 
"colasistitis."  Upon separation examination dated in June 
1946, it was noted that the veteran had experienced a severe 
infection of the left thumb in January 1946 and recurrent 
dysentery with possible colitis from February 1945 to about 
July 1945.  The veteran's systems were evaluated as 
clinically normal at that time.  A report of medical 
examination dated in October 1951 demonstrates that the 
veteran's systems were clinically evaluated as normal with 
the exception of mild symptomatic pes planus on the right.

In an August 1946 rating action, the RO granted entitlement 
to service connection for residuals of a severe left thumb 
infection and a left thumb scar, evaluated as noncompensable.  

Private treatment records dated from 1995 to 1999 demonstrate 
follow-up for microinvasive squamous cell carcinoma of the 
larynx status post multiple stripping and radiation treatment 
ending in January 1994 with no recurrence and treatment of a 
para-esophageal hernia.  An August 1999 clinical record notes 
that the veteran had complained of left hand pain with a 
phosphorus burn during military service.  It was noted that 
the veteran was given a salve, which relieved his symptoms.  
A November 1999 progress note reflects that the veteran 
jogged every other day and had no complaints.  

VA treatment records dated in 2000 demonstrate complaints of 
abdominal discomfort and bloating.  It was noted the veteran 
had a long history of gastrointestinal complaints with a 
negative work-up.  The veteran reported that powder from a 
hand grenade got into a cut on his hand and caused blood 
poisoning in the thumb.  The veteran also reported 
experiencing left foot pain during military service.  
Physical examination revealed a midline incisional hernia.

Upon VA examination of the feet dated in May 2000, the 
veteran reported having occasional pain in the right foot and 
some swelling.  Physical examination revealed the veteran 
walked with a guarded gait and a slight limp protecting the 
right foot.  There was a moderate degree of pes planus in the 
right foot.  The veteran also complained of his left thumb 
occasionally bothering him and being red and swollen.  It was 
noted that the thumb was not bothering him at that time.  
There appeared to be some atrophy in the tissues in the snuff 
box area.  Diagnoses of left thumb infection/scar and pes 
planus, right foot, were noted.  

In a June 2000 rating action, the RO granted entitlement to 
service connection for right foot pes planus, evaluated as 10 
percent disabling, effective from February 27, 2000.

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110.  Service 
connection connotes many factors but basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §  3.303(d). 

Following a full and thorough consideration of the evidence 
of record, the Board concludes that entitlement to service 
connection for residuals of a shell fragment wound to the 
left hand and arm and for left foot pes planus is not 
warranted.  

In regard to the veteran's claim of entitlement to service 
connection for residuals of a shell fragment wound to the 
left hand and arm, the service medical records are silent for 
any notation of treatment for a shell fragment wound to any 
area of the body.  The service medical records do demonstrate 
treatment for a severe left thumb infection and the veteran 
is currently service-connected for that condition.  However, 
the cause of that infection was noted as undetermined and no 
reference was made to any shell fragment wound or other type 
of injury to the left hand.  Furthermore, neither the June 
1946 nor the October 1951 separation examinations note any 
defects, complaints, or diagnoses related to the left hand 
and arm (other than the left thumb infection) or a shell 
fragment wound.  In an April 2000 letter to the veteran, the 
RO requested information and details regarding the veteran's 
unit assignments and treatment dates during service.  
However, the veteran has not provided any information or 
statement as to how, when, or where a shell fragment wound to 
the left arm and hand was incurred.  The Board also notes 
that the current treatment records are silent for any 
diagnoses related to residuals of a shell fragment wound to 
the left hand and arm.  A claim for service connection for a 
disability must be accompanied, at a minimum, by medical 
evidence that establishes that the claimant currently has the 
claimed disability.  Absent proof of a present disability 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

In summary, the medical evidence demonstrates no in-service 
incident relevant to a shell fragment wound to the left hand 
or arm and current treatment records are silent for any 
treatment or diagnoses relevant to any residuals of a shell 
fragment wound to the left hand or arm.  In light of the 
aforementioned evidence, the Board is compelled to conclude 
that service connection for residuals of a shell fragment 
wound to the left arm and hand is not warranted.  The Board 
further finds that a remand for a medical examination or 
opinion is not warranted as the record does not demonstrate 
any incident in service, continuity of symptomatology, or an 
association between any current left hand and arm complaints 
(other than the service-connected left thumb) and any 
incident of military service or any service-connected 
disability.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of a shell 
fragment wound to the left hand and arm.  Gilbert v. 
Derwinski, 1 Vet. App. at 53 (1990).  

In regard to the veteran's claim of entitlement to service 
connection for left foot pes planus, the veteran's service 
medical records are silent for any complaints, treatment, or 
diagnoses related to the left foot despite the veteran's 
current report of left foot pain during service.  An October 
1951 report of medical examination notes mild symptomatic pes 
planus on the right, but no findings relevant to the left 
foot.  Furthermore, post-service treatment records are silent 
for any diagnoses of left foot pes planus.  Upon VA 
examination of the feet dated in May 2000, the examiner noted 
a finding of right foot pes planus, but made no findings 
relevant to the left foot.  The examination report also notes 
that the veteran walked with a limp to protect his right 
foot.  No complaints relevant to the left foot were noted in 
the examination report.  As previously noted, a claim for 
service connection for a disability must be accompanied, at a 
minimum, by medical evidence that establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. at 225.

In summary, the service medical records are silent for any 
complaints, treatment, or diagnoses relevant to pes planus in 
the left foot and subsequent medical records fail to 
demonstrate any complaints relevant to the left foot or any 
diagnoses of pes planus in the left foot.  In light of the 
aforementioned evidence, the Board is compelled to conclude 
that service connection for left foot pes planus is not 
warranted.  The Board further finds that a remand for a 
medical examination or opinion is not warranted as the record 
does not demonstrate any incident or relevant findings in 
service, continuity of symptomatology, or an association 
between any current left foot complaints and any incident of 
military service or any service-connected disability.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for left foot pes planus.  
Gilbert v. Derwinski, 1 Vet. App. at 53 (1990).  


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

